1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6
     Senior Trial Attorney, Civil Division
     ANNABELLE J. YANG, CSBN 276380
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9
           San Francisco, CA 94105
10         Telephone: (510) 970-4867
           Facsimile: (415) 744-0134
11
           Email: Annabelle.Yang@ssa.gov
12
13   Attorneys for Defendant
     ANDREW SAUL
14
15                        UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
18                                EASTERN DIVISION

19   CHRISTOPHER JOHN ASTA,                 )       No. 5:20-cv-00804-SHK
20                                          )
           Plaintiff,                       )       [PROPOSED] ORDER AWARDING
21                                          )       EQUAL ACCESS TO JUSTICE ACT
22                v.                        )       ATTORNEY FEES AND EXPENSES
                                            )       PURSUANT TO 28 U.S.C. § 2412(d)
23
     ANDREW SAUL,                           )       AND COSTS PURSUANT TO 28
24   Commissioner of Social Security,       )       U.S.C. § 1920
25
                                            )
           Defendant.                       )
26                                          )
27
28




                                                1
1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, Costs, and Expenses:
3          IT IS ORDERED that fees and expenses in the amount of $7,000 as
4    authorized by 28 U.S.C. § 2412, and costs in the amount of $0 as authorized by 28
5    U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
6
     DATE: May 28, 2021
7
8                             ___________________________________
                              THE HONORABLE SHASHI H. KEWALRAMANI
9                             UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
